Exhibit 10.49

Contract Number CSV-09-51444

Amendment Number 3

AMENDMENT NUMBER 3

TO THE INTEGRATED FACILITIES MANAGEMENT SERVICES AGREEMENT

BETWEEN JONES LANG LASALLE AMERICAS, INC. AND AMGEN INC.

This Amendment Number 3 (“Amendment 3”) is entered into as of July 1, 2011 by
and between Jones Lang LaSalle Americas, Inc. (“Provider”) and Amgen Inc.
(“Company”).

RECITALS

A.            Company and Provider entered into that certain agreement titled
Integrated Facilities Management Services Agreement effective as of February 4,
2009 and identified by contract number CSV-09-51444 pursuant to which Provider
is to be performing integrated facilities services with respect to facilities
operations and maintenance and general services as set forth therein (“Original
Agreement”).

B.            Thereafter, Company and Provider amended the Original Agreement
through that certain Amendment Number 1, entered into as of March 31, 2010, and
Amendment Number 2, entered into as of May 12, 2011 (the Original Agreement
together with such amendments shall be referred to hereinafter as the
“Agreement”).

C.            Company and Provider desire, and are willing, to amend the
Agreement to make certain changes to rates set forth in Exhibit D to the
Agreement as set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual promises, covenants, conditions
and provisions contained or referenced herein, the Parties have reviewed and
accepted all referenced material and each attachment hereto and agree to be
bound by the terms and conditions set forth in the Agreement as modified herein
as follows:

 

1.      DEFINITIONS

     1.1        Capitalized Terms.    All capitalized terms not defined herein
shall have the meaning ascribed to them in the Agreement. In the event of a
conflict between the capitalized terms defined and set forth in this Amendment 3
and the defined terms of the Agreement, the definitions set forth in this
Amendment 3 shall control.

 

2.      AMENDMENTS TO THE AGREEMENT

     2.1            Attachment D.8 (Burden Rates) of Exhibit D (Pricing).
Exhibit D.8 (Burden Rates) of Exhibit D (Pricing) is hereby amended by adding at
the end of the table included in Exhibit D.8 the text attached hereto as
Schedule 2.1.

 

[Remainder of Page Intentionally Blank]



--------------------------------------------------------------------------------

Contract Number CSV-09-51444

Amendment Number 3

 

3.      CONCLUSION

Except as amended and supplemented hereby, all of the terms and conditions of
the Agreement shall remain and continue in full force and effect and apply
hereto.

IN WITNESS THEREOF, the authorized representatives of the Parties have executed
this Amendment 3 to the Agreement as of the date first set forth above.

 

Jones Lang LaSalle Americas, Inc. By:   

 /s/ Scott Darling                                           

 

Name:    

Scott Darling                                           

 

Title:     

 Client Relationship Manager                  

  Amgen Inc.   By:   

 /s/ Leah Fein                                             

 

  Name:    

Leah Fein                                             

 

  Title:     

 GSS Operations Sr. Manager             

 